Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-19-2004

Delande v. ING Empl Benefits
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3737




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Delande v. ING Empl Benefits" (2004). 2004 Decisions. Paper 220.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/220


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       No: 02-3737

                                 BRIDGET DELANDE,

                                             Appellant


                                               v.

                     ING EMPLOYEE BENEFITS; RELIASTAR
               LIFE INSURANCE COMPANY; ABC CORPORATION,
                  and JOHN DOES 1-10 (said names being fictitious)

                      Appeal from the United States District Court
                             for the District of New Jersey
                                (Civ. No. 01-cv-03682)
                         District Judge: Garrett E. Brown, Jr.

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 20, 2004


                  Before: McKEE, ROSENN and WEIS, Circuit Judges

                           (Opinion filed:   October 19, 2004)


                                        OPINION

McKEE, Circuit Judge:

       Bridget Delande seeks review of the district court’s grant of summary judgment in

favor of ReliaStar Life Insurance Company. Because we find that ReliaStar’s benefit

determination was not arbitrary and capricious, and there is no genuine issue of material
fact, we affirm the grant of summary judgment.


                                                 I.

       Delande was a customer service representative for MicroWarehouse. ReliaStar

administers the disability plan for M icro Warehouse and approved long term disability

benefits for Delande when she was injured in a car accident on July 18, 1999. After

conventional treatment proved to be ineffective for her back injuries, Delande underwent

surgery to correct a herniated disc and degenerative disc disease. In the months following

the surgery, Delande’s physician, Dr. Dhawlikar, evaluated her recovery during follow-up

appointments. ReliaStar considered those medical evaluations in determining Delande’s

continued eligibility for disability benefits.

       In January 2001, an independent physician also reviewed Delande’s medical

records and determined that Delande was no longer “disabled,” A. 148. “Disabled” is

defined under the Plan as being “unable to do the essential duties of your own occupation,

due to sickness or accidental injury.” A. 110. Thereafter, ReliaStar notified Delande that

her benefits would be terminated. A.149. Delande appealed the decision according to the

terms of the Plan and upon a final adverse determination by ReliaStar, she filed the

instant suit in district court.

       The district court granted ReliaStar’s motion for summary judgment using a

heightened form of the arbitrary and capricious standard. The court concluded that

ReliaStar gave her claim full and fair review but accepted the contrary medical findings

                                                 2
of her own physician. The court also concluded that ReliaStar was not under any

obligation to provide an independent medical examination. A.11.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. §1291. We exercise plenary review

over the grant of summary judgment and review the facts in the light most favorable to

the party against whom summary judgment was entered. Pi Lambda Phi Fraternity, Inc.

v. University of Pittsburgh, 229 F.3d 435, 441 (3d. Cir. 2000). Summary judgment is

appropriate when no genuine issue of material fact exists and the moving party is

therefore entitled to judgment as a matter of law. Thus, the moving party is entitled to

summary judgment when the record, taken as a whole, could not lead a rational trier of

fact to find for the non-moving party or where the facts are not disputed and there is no

genuine issue for trial. Matsushita Electrical Indus. Co. Ltd v. Zenith, 475 U.S. 574, 586-

97.

                                             III.

       ReliaStar’s plan is governed by ERISA. 29 U.S.C. § 1132(a)(1)(B). The Plan

gives ReliaStar final discretionary authority to interpret its terms and determine benefit

eligibility. Accordingly, we review ReliaStar’s decision under an arbitrary and capricious

standard. Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). This

standard of review is subject to a “sliding scale” because ReliaStar both funds and

administers the benefits. Under the “sliding scale” a court should consider the nature and



                                              3
degree of apparent conflicts of interests when reviewing under the arbitrary and

capricious standard. Pinto v. Reliance Standard Life Ins. Co. 214 F.3d 377, 393 (3d. Cir.

2000). We review the evidence that was before the administrator when it made the

decision and the decision will only be overturned if it is “without reason, unsupported by

the evidence or erroneous as a matter of law.” Abnathya v. Hoffman-LaRoche, Inc., 2

F.3d 40, 45 (3d Cir. 1993) (internal quotations and citations omitted). See also Mitchell v.

Eastman Kodak Co., 113 F.3d 433, 440 (3d.Cir. 1997).

       The district court carefully reviewed the record as explained in the court’s oral

decision delivered on September 3, 2002. App 6-13. The court explained that ReliaStar’s

decision was based upon a lack of objective evidence regarding Delande’s ongoing

disability. We agree, and we will not substitute our judgment for the that of the Plan

administrator. The decision to terminate Delande’s long term disability benefits was not

arbitrary and capricious and we will therefore affirm the district court’s grant of summary

judgment.




                                             4